      Case 19-13070 Doc 22 Filed 11/15/19 Entered 11/15/19 23:38:36 Imaged Certificate of
                                     Notice Page 1 of 4
Information to identify the case:
Debtor 1              Denischia Dawn DeCou                                              Social Security number or ITIN        xxx−xx−3368
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Louisiana
                                                                                        Date case filed for chapter 7 11/12/19
Case number:          19−13070 Section A Office Code: 2


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Denischia Dawn DeCou

2.      All other names used in the aka Denischia Williams
        last 8 years

3.     Address                               1832 Burnley Drive
                                             Marrero, LA 70072

4.     Debtor's attorney                     Andrea M. Jeanmarie                                    Contact phone (504) 374−0977
                                             Southeast Louisiana Legal Services
       Name and address                      2439 Manhattan Boulevard                               Email: ajeanmarie@slls.org
                                             Suite 103
                                             Harvey, LA 70058

5.     Bankruptcy trustee                    Barbara Rivera−Fulton                                  Contact phone (504) 373−5592
                                             P.O. Box 19980
       Name and address                      New Orleans, LA 70179                                  Email: barbararfulton2015@gmail.com −−>
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-13070 Doc 22 Filed 11/15/19 Entered 11/15/19 23:38:36 Imaged Certificate of
                                    Notice Page 2 of 4
Debtor Denischia Dawn DeCou                                                                                                  Case number 19−13070


6. Bankruptcy clerk's office                    United States Bankruptcy Court                                 Hours open:
                                                Eastern District of Louisiana                                  8:30 − 4:30 Monday − Friday
    Documents in this case may be filed at this Hale Boggs Federal Building
    address. You may inspect all records filed 500 Poydras Street, Suite B−601                                 Contact phone (504) 589−7878
    in this case at this office or online at    New Orleans, LA 70130
    www.pacer.gov.
                                                                                                               Date: 11/12/19

7. Meeting of creditors                          December 20, 2019 at 01:00 PM                                 Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a later date. F. Edward Hebert Federal Bldg,
    questioned under oath. In a joint case,       If so, the date will be on the court docket.                   #111, 600 S. Maestri Street, New
    both spouses must attend. Creditors may At the meeting, the trustee may give oral notice of an
    attend, but are not required to do so.        intention to abandon estate property.                          Orleans, LA 70130
    Debtor(s) must provide picture identification and proof of social security number to the trustee. Debtor(s) must inform the court of any change of
    address as long as this case or any related adversary proceeding is pending. B. R. 4002. Failure to do so may result in dismissal of the case.
    NOTICE: FAILURE OF A DEBTOR TO ATTEND THE MEETING OF CREDITORS IS GROUNDS FOR IMMEDIATE DISMISSAL OF THIS BANKRUPTCY CASE BY THE
    COURT, WITHOUT FURTHER NOTICE TO THE DEBTOR, CREDITORS OR PARTIES OF INTEREST.



8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                  Filing deadline: 2/18/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                             Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as           conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.
    Financial Management Course:                 Certification About a Financial Management Course (Official Form 423) for individual chapter 7 debtor
                                                 due 60 day after first date set for the meeting of creditors.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
        Case 19-13070 Doc 22 Filed 11/15/19 Entered 11/15/19 23:38:36 Imaged Certificate of
                                       Notice Page 3 of 4
                                       United States Bankruptcy Court
                                       Eastern District of Louisiana
In re:                                                                                  Case No. 19-13070-MSG
Denischia Dawn DeCou                                                                    Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 053L-2           User: admin                  Page 1 of 2                   Date Rcvd: Nov 13, 2019
                               Form ID: 309A                Total Noticed: 42


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 15, 2019.
db             +Denischia Dawn DeCou,    1832 Burnley Drive,     Marrero, LA 70072-4520
smg            +Collector of Revenue,    City of New Orleans,     Department of Finance,
                 1300 Perdido Street, RM 1W15,     New Orleans, LA 70112-2128
smg             Louisiana Department of Revenue,      Collection Division/Bankruptcy Section,     P. O. Box 66658,
                 Baton Rouge, LA 70896-6658
smg             U. S. Attorney’s Office,    Eastern District of Louisiana,      650 Poydras Street,    Suite 1600,
                 New Orleans, LA 70130-7212
3775783        +Certified Bureau,    4621 W. Napoleon 205,     Metairie, LA 70001-2482
3775785        +Certified Bureau of the,    2424 Edenborne, Ste 2540,      Metairie, LA 70001-6456
3775786         Certified Bureau of the South, Inc.,      PO Box 113060,    Metairie, LA 70011-3060
3775792        +Enhanced Recovery Corporation,     PO Box 5747,    Jacksonville, FL 32247-5747
3775796        +Jefferson Capital Systems,     7575 Corporate Way,     Eden Prairie, MN 55344-2022
3775797        +Jefferson Radiology,    4520 Wichers Drive, Suite 201,      Marrero, LA 70072-3134
3775799        +Judicial & Justice Federal Credit Union,      600 S. Maestri Street, Room 801,
                 New Orleans, LA 70130-3423
3775802        +New Orleans Physician Services, Inc.,      1300 Godward St NE,     Suite 5000,
                 Minneapolis, MN 55413-3075
3775803         New Orleans Physician Svcs,     PO Box 733530,    Dallas, TX 75373-3530
3775806        +Southern Credit Recovery,    3228 6th St.,     Metairie, LA 70002-1677
3775808         The CBE Group,    PO Box 2337,    Waterloo, IA 50704-2337
3775809        +The City of New Orleans,    PO Box 62948,     New Orleans, LA 70162-2948
3775811        +Verizon Wireless,    16 Mcleland Rd,     Saint Cloud, MN 56303-2198
3775812         Vital Recovery Services, LLC,     PO Box 923748,    Norcross, GA 30010-3748
3775819         WJHCL-NOPS Inc,    1111 Medical Center Blvd,     Marrero, LA 70072-3151
3775813        +West Jefferson Medical Center,     C,    O Central Billing,    P.O. Box 7848,
                 Metairie, LA 70010-7848
3775814         West Jefferson Medical Center,     PO Box 7848,    Metairie, LA 70010-7848
3775815         West Jefferson Medical Center,     Post Office Box 919266,     Dallas, TX 75391-9266
3775816         West Jefferson Physician Service,      1511 Medical Center Blvd.,     Metairie, LA 70002
3775817         West Jefferson Physician Services,      PO Box 919245,    Dallas, TX 75391-9245
3775818        +Westbank Womens Health,    1111 Medical Center Blvd,      Ste 250,    Marrero, LA 70072-3153

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: ajeanmarie@slls.org Nov 13 2019 19:54:28       Andrea M. Jeanmarie,
                 Southeast Louisiana Legal Services,     2439 Manhattan Boulevard,    Suite 103,
                 Harvey, LA 70058
tr             +EDI: BBRIVERAFULTON.COM Nov 14 2019 00:53:00       Barbara Rivera-Fulton,    P.O. Box 19980,
                 New Orleans, LA 70179-0980
smg            +E-mail/Text: bankruptcy_bpc@lwc.la.gov Nov 13 2019 19:54:47        Louisiana Workforce Commission,
                 UI Tax Liability and Adjudications,     Attn: Bankruptcy Unit,     1001 N. 23rd Street,
                 Baton Rouge, LA 70802-3338
ust            +E-mail/Text: ustpregion05.nr.ecf@usdoj.gov Nov 13 2019 19:54:42        Office of the U.S. Trustee,
                 400 Poydras Street,   Suite 2110,     New Orleans, LA 70130-3238
3775780        +EDI: ATTWIREBK.COM Nov 14 2019 00:53:00       AT&T - Bankruptcy Department,
                 4331 Communications Dr.,    Floor 4W,    Dallas, TX 75211-1300
3775782        +E-mail/Text: bankruptcynotices@cbecompanies.com Nov 13 2019 19:54:58        CBE Group, Inc.,
                 1309 Technology Pkwy,    Cedar Falls, IA 50613-6976
3775781         EDI: CAPITALONE.COM Nov 14 2019 00:53:00       Capital One,   P.O. Box 30281,
                 Salt Lake City, UT 84130-0281
3775789        +EDI: CHASE.COM Nov 14 2019 00:53:00       Chase Bank,   P.O. Box 15298,
                 Wilmington, DE 19850-5298
3775790        +EDI: CHASE.COM Nov 14 2019 00:53:00       Chase Bank/ JP Morgan Chase,    270 Park Avenue,
                 New York, NY 10017-2070
3775791         EDI: ESSL.COM Nov 14 2019 00:53:00       Dish Network,   PO Box 94063,    Palatine, IL 60094-4063
3775793        +E-mail/Text: credit7@entergy.com Nov 13 2019 19:54:30       Entergy,    639 Loyola Ave,
                 New Orleans, LA 70113-7106
3775794         EDI: AMINFOFP.COM Nov 14 2019 00:53:00       First Premier Bank,    3820 N. Louise Ave.,
                 Sioux Falls, SD 57107-0145
3775795        +EDI: PHINAMERI.COM Nov 14 2019 00:53:00       GM Financial,   PO Box 181145,
                 Arlington, TX 76096-1145
3775798         E-mail/Text: alundquist@hapusa.com Nov 13 2019 19:55:01       Jefferson Radiology,    PO Box 6750,
                 Portsmouth, NH 03802-6750
3775800         E-mail/Text: med1bknotice@med1solutions.com Nov 13 2019 19:54:58        MED-1 Solutions, LLC,
                 517 US Highway 31 N,    Greenwood, IN 46142-3932
3775805        +E-mail/Text: Supportservices@receivablesperformance.com Nov 13 2019 19:55:03
                 Receivables Performance Management, LLC,     20816 44th Ave. W.,    Lynnwood, WA 98036-7744
3775810        +EDI: VERIZONCOMB.COM Nov 14 2019 00:53:00       Verizon Wireless,    P.O. Box 26055,
                 Minneapolis, MN 55426-0055
                                                                                               TOTAL: 17
           Case 19-13070 Doc 22 Filed 11/15/19 Entered 11/15/19 23:38:36 Imaged Certificate of
                                          Notice Page 4 of 4


District/off: 053L-2                  User: admin                        Page 2 of 2                          Date Rcvd: Nov 13, 2019
                                      Form ID: 309A                      Total Noticed: 42


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
3775784*         +Certified Bureau,   4621 W. Napoleon 205,    Metairie, LA 70001-2482
3775787*          Certified Bureau of the South, Inc.,   PO Box 113060,    Metairie, LA 70011-3060
3775801*          MED-1 Solutions, LLC,   517 US Highway 31 N,    Greenwood, IN 46142-3932
3775804*          New Orleans Physician Svcs,   PO Box 733530,    Dallas, TX 75373-3530
3775807*         +Southern Credit Recovery,   3228 6th St.,    Metairie, LA 70002-1677
3775788        ##+Certified Bureau of the South, Inc.,   4621 W Napoleon 205,    Metairie, LA 70001-2482
                                                                                               TOTALS: 0, * 5, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 15, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 12, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
